

115 HR 3351 IH: Emergency Nursing Supply Relief Act of 2017
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3351IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Sensenbrenner (for himself and Mr. Carter of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for the admission of certain health care
			 workers as immigrants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Emergency Nursing Supply Relief Act of 2017. 2.Health care worker shortage reliefSection 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) is amended by adding at the end the following:
			
				(7)Healthcare workers
 (A)In generalSubject to paragraph (B), the numerical limitations set forth in sections 201(d) and 202(a) shall not apply to employment-based immigrants (and their family members accompanying or following to join under subsection (d)) who are—
 (i)members of the occupations listed on Schedule A, Group I as defined in section 656.5 of title 20, Code of Federal Regulations (or any successor regulation thereto);
 (ii)members of the occupations who are required to submit health care worker certificates pursuant to section 212(a)(5)(C); or
 (iii)members of the occupations who provide certified statements pursuant to section 212(r). (B)Limitation on number of visasThe Secretary of State may not issue more than 8,000 immigrant visa numbers in any one fiscal year (plus any available visa numbers under this paragraph not used during any preceding fiscal year) to principal beneficiaries of petitions pursuant to subparagraph (A).
 (C)ReductionThe number described in subparagraph (B) shall be reduced, for each fiscal year, by the cumulative number of visas actually used under paragraph (A) for the previous fiscal year.
 (D)Legitimacy of employer’s ability to employ and pay wagesAny petition filed on behalf of an employment-based immigrant who qualifies under this paragraph must be accompanied by evidence that the prospective United States employer has the ability to pay the proffered wage. The petitioner must demonstrate this ability at the time the priority date is established and continuing until the beneficiary obtains lawful permanent residence. Evidence of this ability shall be either in the form of copies of annual reports, Federal tax returns, or audited financial statements. In a case where the prospective United States employer employs 100 or more workers, the Secretary of Homeland Security shall accept a statement from a financial officer of the organization as evidence of that prospective employer’s ability to pay the proffered wage. In a case where the prospective United States employer does not employ 100 or more workers, the Secretary may consider additional evidence, such as profit/loss statements, bank account records, or personnel records, that are submitted by the petitioner or requested by the Secretary..
		